     Case: 1:19-cr-00277 Document #: 48 Filed: 05/14/20 Page 1 of 1 PageID #:160

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:19−cr−00277
                                                         Honorable Edmond E. Chang
Concepcion Malinek
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, May 14, 2020:


         MINUTE entry before the Honorable Gary Feinerman:as to Concepcion
Malinek.This order is entered by District Judge Feinerman in his capacity as emergency
judge. Defendant Malinek has filed a motion to revoke detention order (Dkt. 47 in Case 19
CR 277) (Dkt. 913 in Case 20 C 1792). The motion is denied in part insofar as it raises
COVID−related issues, and is entered and continued in part for ruling by District Judge
Chang on the other issues presented. The motion briefly mentions COVID−19 as a basis
for releasing Defendant. Although the motion states that Defendant has certain medical
risk factors, her release is not warranted because she does not argue, let alone show, that
there are any specific COVID−19 risks at Livingston County Jail, where she is being
detained. The Clerk is directed to terminate this motion in Case 20 C 1792. To the extent
it is entered and continued, the motion shall remain pending in Case 19 CR 277 for action
by District Judge Chang. Mailed notice. (jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
